Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/11/2021 is acknowledged. Claim amendments overcome the art of rejection.
Claim rejections under 35 U.S.C. § 112 in the Office action of 08/09/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing apparatus as claimed in independent claims 1 and 7 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 6,102,409 (Furuyama et al.) discloses a sealing apparatus (Figures 1-5) between a shaft and a housing as claimed, except for (a) an auxiliary lip-side annular projection extending from the auxiliary lip side toward the main lip side to a position not in contact with the main lip and preventing the grease from entering radially outwardly (for claim 1), and (b) a main lip-side annular projection being spaced radially outward from the shaft, extending from a main lip side toward an auxiliary lip side to a position .  
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 5,053,661 discloses a seal assembly, in Figure 6, as claimed except for (a) an auxiliary lip-side annular projection extending from the auxiliary lip side toward the main lip side to a position not in contact with the main lip and preventing the grease from entering radially outwardly (for claim 1), and (b) a main lip-side annular projection being spaced radially outward from the shaft, extending from a main lip side toward an auxiliary lip side to a position not in contact with the auxiliary lip and preventing the grease from entering radially outwardly (for claim 7).  
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675